Dismiss and Opinion Filed July 29, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01268-CV

                                 SHAWN JONES, Appellant
                                         V.
                                 AURORA HOBBS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02924-B

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Myers
       Appellant’s brief was due April 15, 2015. By letter dated April 16, 2015, the Court

notified appellant that his brief was overdue. We directed appellant to file, within ten days, his

brief and an extension motion. We warned that failure to do so would result in dismissal of the

appeal. To date, appellant has neither filed his brief nor communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).




                                                   /Lana Myers/
                                                   LANA MYERS
141268F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SHAWN JONES, Appellant                                On Appeal from the County Court at Law
                                                      No. 2, Dallas County, Texas
No. 05-14-01268-CV         V.                         Trial Court Cause No. CC-14-02924-B.
                                                      Opinion delivered by Justice Myers, Justices
AURORA HOBBS, Appellee                                Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Aurora Hobbs recover the costs of this appeal from appellant Shawn
Jones.


Judgment entered this 29th day of July, 2015.




                                                –2–